 



Exhibit 10.1
Amendment to Master Services Agreement No. TH120103 by and between Cingular
Wireless LLC and Phase 2 Solutions, Inc. for Contracted Call Center Services
dated February 24, 2004 and specification for Purchase Order No. 3 dated
March 23 2005.
GAAMD-eGS051607-01
To
Purchase Order 3
This Amendment (GAAMD-eGS051607-00) is effective as of June 16, 2007, between
eTelecare Global solutions, Inc. (eGS), a Philippines corporation and AT & T
Mobility LLC (f/k/a Cingular Wireless) a Delaware limited liability company
(“Buyer”) on behalf of itself and its Affiliates, amends that certain Purchase
Order.
RECITALS
     WHEREAS Buyer and eGS have entered into that certain Call Center Services
Statements of Work dated June 15, 2005 (“SOW”) to provide services to Buyer;
     WHEREAS Buyer and eGS desire to amend the SOW to extend the term of the
Agreement;
     FOR AND IN CONSIDERATION of the mutual covenants contained herein, the
parties agree to amend the SOW as follows;

  1.   Section 6.1 “Term” of the SOW is hereby deleted in its entirety and
replaced with the following:         Section 6.1 “Term” This SOW shall begin on
June 15, 2005 and end on August 31, 2007.     2.   The amendments made to the
SOW by this Amendment (GAAMD-eGS051607-01) shall be effective as of June 15,
2007. Except as amended by GAAMD-eGS051707-01, and as specifically stated in
this Amendment, the SOW is not modified, revoked or superseded and remains in
full force and effect.

IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.

                  AT & T Mobility LLC       eTelecare Global Solutions, Inc.
 
               
By:
  /s/ George Atenison       By:   /s/ Benedict C. Hernandez
 
               
 
               
Printed Name:
  George Atenison       Printed Name:   Benedict C. Hernandez
 
               
 
               
Title:
  Senior Contract Manager       Title:   VP-PHILIPPINE OPERATIONS
 
               
 
               
Date:
  6/27/07       Date:   June 26, 2007
 
               

(IMAGE) [p74216p7421601.gif]

 